Name: 92/312/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 December 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: 1992-06-17

 Avis juridique important|31992D031292/312/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 December 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 163 , 17/06/1992 P. 0025 - 0026COMMISSION DECISION of 21 May 1992 adjusting the weightings applicable from 1 December 1991 to the remuneration of officials of the European Communities serving in non-member countries (92/312/EEC, Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 3830/91 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EEC, Euratom, ECSC) No 572/92 (3) laid down the weightings to be applied from 1 July 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 December 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 December 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 21 May 1992. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 361, 31. 12. 1991, p. 1. (3) OJ No L 62, 7. 3. 1992, p. 3. (4) See page 23 of this Official Journal. ANNEX Country of employment Weightings applicable with effect from 1 December 1991 Algeria 68,5900000 Brazil 47,9000000 Bulgaria 31,7200000 Ethiopia 97,7800000 Gambia 63,7900000 Guinea 103,4500000 Guinea Bissau 35,1100000 Jamaica 42,4300000 Sierra Leone 62,3500000 Turkey 58,2400000 Uganda 43,2800000 Uruguay 88,7300000 Yugoslavia 97,4700000 Zaire 38,7500000